DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 16 and 17 are rejected under 35 U.S.C. 103 as being obvious over Obikane (USPG Pub No. 2017/0052344) in view of Okumura (USPG Pub No. 2017/0160526).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

Regarding claim 1, Obikane discloses a zoom lens (100) comprising in order from an object side to an image side: a first lens unit (G1) having a positive refractive power; a second lens unit (G2) having a positive refractive power; a third lens unit (G3) having a negative refractive power; a fourth lens unit (G4) having a positive refractive power; and a rear lens group including one or more lens units (G5 and G6) (see Fig. 1a, Table 4), wherein: during zooming from a wide angle end to a telephoto end, the first lens unit (G1) moves to the object side, a space between the first lens unit (G1) and the second lens unit (G2) increases, a space between the second lens unit (G2) and the third lens unit (G3) increases, and each space between adjacent lens unit among all of the lens units constituting the zoom lens changes (see Figs. 1a-c), and conditional expressions: 0.5<ft/Tdt 1.3<ΔD12/ΔD23<5.0 are satisfied (Tables 3, 4), where ft is a focal length of the zoom lens at the telephoto end, Tdt is an entire length of the zoom lens at the telephoto end, ΔD12 is a change amount of the space between the first lens unit and the second lens unit during zooming from the wide angle end to the telephoto end, ΔD23 is a change amount of the space between the second lens unit and the third lens unit during zooming from the wide angle end to the telephoto end, and signs of the change amounts of the spaces are set as positive when the spaces increase at the telephoto end as compared with the wide angle end, and are set as negative when the spaces decrease at the telephoto 
Regarding claim 2, Obikane further discloses wherein a conditional expression 0.5<fL1/fL2<2.0 is satisfied, where fL1 is a focal length of the first lens unit, and fL2 is a focal length of the second lens unit (Table 4).  
Regarding claim 3, Obikane further discloses wherein the second lens unit (G2) consists of one or two lenses including one positive lens (see Fig. 1a, Table 4).   
Regarding claim 4, Obikane and Okumura teach the zoom lens as is set forth above for claim 1, Okumura further discloses wherein the second lens unit includes a positive meniscus lens having a convex surface facing the object side (Paragraph 58).
Regarding claim 5, Obikane further discloses wherein during zooming from the wide angle end to the telephoto end, the third lens unit (G3) is moved to the image side (see Figs. 1a-c).  
Regarding claim 6, Obikane further discloses wherein the second lens unit (G2) is immobile during zooming (see Figs. 1a-c).  
Regarding claim 7, Obikane further discloses wherein a conditional expression 0.2<-ΔM1/Tdw<0.5 is satisfied, where ΔM1 is a moving amount of the first lens unit in zooming from the wide angle end to the telephoto end, Tdw is a lens length of the zoom lens at the wide angle 
Regarding claim 8, Obikane further discloses wherein a conditional expression 0.03<ΔM3/Tdw<0.25 is satisfied, where ΔM3 is a moving amount of the third lens unit during zooming from the wide angle end to the telephoto end, Tdw is the lens length of the zoom lens at the wide angle end, a sign of the moving amount of the lens unit is positive when the lens unit is positioned at the image side at the telephoto end as compared with the wide angle end, and the sign of the moving amount is negative when the lens unit is positioned at the object side at the telephoto end as compared with the wide angle end (Tables 3, 4).  
Regarding claim 9, Obikane further discloses wherein a conditional expression 0.2<ΔD13/Tdw<0.8 is satisfied, where ΔD13 is a change amount of a space between the first lens unit and the third lens unit during zooming from the wide angle end to the telephoto end, and Tdw is a lens length of the zoom lens at the wide angle end (Tables 3, 4).   
Regarding claim 10, Obikane further discloses wherein conditional expression0.7<fL1/ft<2.0 is satisfied, where fL1 is a focal length of the first lens unit (Tables 3, 4).  
Regarding claim 11, Obikane further discloses wherein conditional expression 0.6<fL2/ft<2.5 is satisfied, where fL2 is a focal length of the second lens unit (Tables 3, 4).  
Regarding claim 12, Obikane further discloses wherein conditional expression 0.1<-fL3/ft<0.5 is satisfied, where fL3 is a focal length of the third lens unit (Tables 3, 4).  
Regarding claim 13, Obikane further discloses wherein conditional expression 0.15<fL4/ft<0.60 is satisfied, where fL4 is a focal length of the fourth lens unit (Tables 3, 4).  
Regarding claim 16, Obikane further discloses wherein the zoom lens comprises in order from the object side to the image side: the first lens unit (G1); the second lens unit (G2), the 
Regarding claim 17, Obikane further discloses an image pickup apparatus (101) comprising: the zoom lens (100) according to claim 1; and an image pickup device (104) that receives light from the zoom lens (100) (see Fig. 28, Paragraph 109).  
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Obikane (USPG Pub No. 2017/0052344) in view of Okumura (USPG Pub No. 2017/0160526) as applied to claim 1 above, and further in view of Kang (USP No. 5,956,185).
Regarding claim 14, Obikane discloses wherein the zoom lens comprises in order from the object side to the image side: the first lens unit (G1); the second lens unit (G2); the third lens unit (G3); the fourth lens unit (G4); a fifth lens unit (G5) having a negative refractive power; a sixth lens unit (G6) having a positive refractive power (see Fig. 1a). Obikane and Okumura disclose the claimed invention, but do not specify a seventh lens unit having a negative refractive power; an eighth lens unit having a positive refractive power; and a ninth lens unit having a negative refractive power. In the same field of endeavor, Kang discloses a seventh lens unit having a negative refractive power; an eighth lens unit having a positive refractive power; and a ninth lens unit having a negative refractive power (Col. 3, Lines 25-42). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens of Obikane and Okumura with a seventh lens unit having a negative refractive power; an eighth lens unit having a positive refractive power; and a ninth lens unit having a negative refractive power of Kang for the purpose of providing a compact system with high level of performance (Col. 1, Lines 49-50). 
Regarding claim 15, Obikane discloses wherein the zoom lens comprises in order from the object side to the image side: the first lens unit (G1); the second lens unit (G2); the third lens unit (G3); the fourth lens unit (G4); a fifth lens unit (G5) having a negative refractive power; a sixth lens unit (G6) having a positive refractive power (see Fig. 1a). Obikane and Okumura 
Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As can be seen in Fig. 1a, Obikane teaches a zoom lens as is presented in claim 1, but does not teach that the first lens unit consists of a negative lens and positive lens wherein the negative and positive lenses are apart from each other. Okumura teaches that it is known in the art to have a zoom lens with a first lens unit consisting of a positive lens and a negative lens, wherein the lenses are separated from one another for the purpose of obtaining satisfactory optical characteristics while providing a more compact zoom lens (see Paragraphs 45-48).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            4/9/2021